Citation Nr: 1632840	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from July 1996 to September 1997, with additional service in the National Guard and reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

The Veteran and his wife testified before the undersigned Veterans Law Judge at an August 2014 videoconference hearing.  A copy of the transcript is associated with the file.

In addition to the physical claims folder, the Board has reviewed the Virtual VA paperless claims processing system (Virtual VA) and Veterans Benefits Management System (VBMS) processing system.


FINDINGS OF FACT

1. Sleep apnea did not manifest in service and is unrelated to service or ACDUTRA or INACDUTRA.
 
 2. Sleep apnea is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).
 
2. Sleep apnea is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a June 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  The Board notes a November 2012 Formal Finding of Unavailability of the Veteran's service treatment records for the period from March 1976 to March 1979.  As noted, the available service treatment records have been associated with the file, to include for the Veteran's time in the reserves.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

A November 2010 VA medical opinion was issued.  The Veteran has not argued, and the record does not reflect, that this opinion is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided a well-reasoned and adequately supported opinion. 

During the August 2014 Board hearing, the undersigned Veterans Law Judge clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II. Service Connection 

In the Veteran's original May 2010 service connection claim, he specifically stated that his diagnosed sleep apnea was secondary to his service-connected back injury, diagnosed as degenerative disc and joint disease of the lumbar spine.  The Veteran reported that his back injury prevented him from exercising, and as a result, he gained weight which lead to his sleep apnea.  Subsequent to that claim, the Veteran has testified, to include at his August 2014 Board hearing, that his sleep apnea developed while serving in the Air Force Reserves.  The Board will address both direct and secondary service connection theories in turn.

Direct Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Sleep apnea is not a condition considered "chronic" under 38 C.F.R. § 3.309(a), thus these provisions are not applicable. 
In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24) , 106, 1110, 1131.  In other words, when a claim is based on a period of Reserve or National Guard service, it must be shown that the individual concerned became disabled (or died) as a result of a disease or injury incurred or aggravated in the line of duty on Reserve ACDUTRA/INACDUTRA or during Federalized National Guard service.  

With respect to the Veteran's periods of active service from March 1976 to March 1979 and July 1996 to September 1997, the Veteran has not claimed that his currently diagnosed sleep apnea is related to these periods of service.  Rather, the Veteran testified at his Board hearing that he was first diagnosed with sleep apnea in approximately November 2009.  VA treatment records indicate that the Veteran was diagnosed with sleep apnea in May 2010.

While service treatment records for the period from March 1976 to March 1979 are not available, the Veteran has not alleged and the record does not support in any way that the Veteran manifest with sleep apnea or was treated for relevant symptoms during either of these periods of active service.   As a result, the only possibility for service connection on a direct theory is if sleep apnea was incurred while on ACDUTRA. The Veteran's personnel records indicate that he served for some time in the Florida National Guard, but for the period in which the Veteran has stated his sleep apnea first manifested, he was in the Air Force Reserves.  

A review of treatment records during the Veteran's time in the reserves does not indicate that the Veteran's sleep apnea is directly related to ACDUTRA or INACDUTRA, or that sleep apnea was aggravated by such service.

The record contains a January 2012 Informal Line of Duty Determination in which the initial reviewer concludes that the Veteran's sleep apnea occurred in the line of duty.  However, subsequent Air Force Reserve Command Board Review and Legal Review determined that the Veteran's sleep apnea was not in the line of duty.  When a service department has made a finding that an injury, disease, or death was incurred in line of duty, or a finding that an injury, disease, or death was not due to misconduct, the finding will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA. 38 C.F.R. §§ 3.1(m), 3.1(n).  While the Board is not bound by a determination that the Veteran's sleep apnea was incurred in line of duty, it does consider it as evidence in reaching its determination here.

In sum, the record reflects a diagnosis of sleep apnea in May 2010.  However, there is no indication that the disability is related to active service, ACDUTRA or INACDUTRA. None of the medical evidence of record indicates a relationship between the Veteran's sleep apnea and his active service or a period of ACDUTRA and INACDUTRA. 

There is also no indication that the disability was aggravated during a period of ACDUTRA or INACDUTRA. Air Force Reserve treatment records do not indicate that the disability was worsened beyond its natural progression as a result of ACDUTRA or INACDUTRA.

The Board has also considered the statements of both the Veteran and his wife with respect to the manifestations of his sleep apnea.  They are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Clearly, they are competent to report the existence of difficulty sleeping, snoring, and gasping for air.  However, competence and credibility are different matters.  In this case, their statements are outweighed by the other evidence of record.  The medical evidence does not suggest that the Veteran's sleep apnea was incurred during ACDUTRA and the January 2012 Line of Duty Determination supports this finding.

 Accordingly, service connection for sleep apnea on a direct basis is not warranted.

Secondary Service Connection

As previously noted, the Veteran has claimed that his sleep apnea is secondary to his service-connected degenerative disc and joint disease of the lumbar spine.  The Veteran reported that his back injury prevented him from exercising, and as a result, he gained weight which lead to his sleep apnea.  
 
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that 38 C.F.R. § 3.310  was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

The November 2010 VA examiner concluded that it is less likely than not that the Veteran's sleep apnea was caused by or due to or aggravated by his service connected back condition.  The examiner explained that treatment records show the Veteran gained 10 pounds from 2009 to 2010, from 180 to 190 pounds.  At the time of the opinion, the Veteran's BMI (Body Mass Index) was 25.  Adults with a BMI between 25 and 30 are considered overweight, whereas those with a BMI over 30 are considered to be obese.  Obesity, and not simply being overweight, is one of the predisposing factors in the development of sleep apnea.  Thus, the Veteran's BMI of 25 "indicates he is not obese and his current weight should not cause sleep apnea."  As a result, even if the Veteran's service-connected back disability led t weight gain between 2009 and 2010, when it was first diagnosed, the weight gain was no significant enough to contribute to the diagnosis or aggravate it.

In a previous November 2010 opinion, the same examiner had explained that the Veteran's sleep apnea is not directly related to his service-connected back disability.  The examiner explained that there is no anatomical relationship regarding causation between the Veteran's lumbar spine condition and his sleep apnea.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed sleep apnea to his service-connected lumbar spine disability.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinions linking his sleep apnea and back disability have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current sleep apnea was not caused by or aggravated by his service-connected back disability.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed sleep apnea is directly related to service, or in the alternative, secondary to a service-connected back disability, and the claim must be denied.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


